DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “A method for growing a single crystal”, and the claim also recites “a Czochralski method (CZ method) or a magnetic field applied CZ method (MCZ method)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. claims 9-21 are rejected because they depend on claim 8.
The recited in claim 8 "… a Czochralski method (CZ method) or a magnetic field applied CZ method (MCZ method)…” constitutes an indefinite subject matter. It appears that “CZ method” and “MCZ method” are redundant since one ordinary skill in the art would obviously recognize that “CZ method” and “MCZ method” are “Czochralski method” and “magnetic field applied Czochralski method” respectively; it is not clear what is meant by reciting “CZ method” and “MCZ method”. Therefore, the metes and bounds of claim 8 are not readily ascertainable. Clarification and/or correction are/is required. Claims 9-21 are rejected because they depend on claim 8.
The recited in claim 8 “…a first step of obtaining a melt by melting a silicon raw material loaded in a crucible; a second step of forming a solidified layer by solidifying a part of the melt; a third step of removing at least a part of the melt in a state where the solidified layer and the melt coexist; a fourth step of obtaining a melt by melting the solidified layer; and a fifth step of growing a silicon single crystal from the melt” constitutes an indefinite subject matter. It is noted that a melt is obtained in the first step while a melt is obtained in the fourth step. It is not clear which melt is respectively referred in the second step, the third step and the fifth step. Therefore, the metes and bounds of claim 8 are not readily ascertainable. Clarification and/or correction are/is required. Claims 9-21 are rejected because they depend on claim 8.
The recited in claim 9 “…adding a silicon raw material…” constitutes an indefinite subject matter. It is noted that parent claim 8 already recites “a silicon raw material”. It is not clear whether “a silicon raw material” is a same silicon raw material as recited in the parent claim 8 or not. Therefore, the metes and bounds of claim 9 are not readily ascertainable. Clarification and/or correction are/is required. Claims 12, 15 and 18 are rejected because they depend on claim 9.
The recited in claim 10 “…after the third step and before the fourth step, a sixth step of adding a silicon raw material into the crucible, the fourth step, the first step, the second step, and the third step are performed once or more in this order” constitutes an indefinite subject matter. It is not clear which step(s) is/are performed after the third step and before the fourth step, which steps are performed once or more, what “this order” represents. Therefore, the metes and bounds of claim 10 are not readily ascertainable. Clarification and/or correction are/is required. Claims 13, 16 and 19 are rejected because they depend on claim 10.
The recited in claim 10 “…adding a silicon raw material…” constitutes an indefinite subject matter. It is noted that parent claim 8 already recites “a silicon raw material”. It is not clear whether “a silicon raw material” is a same silicon raw material as recited in the parent claim 8 or not. Therefore, the metes and bounds of claim 10 are not readily ascertainable. Clarification and/or correction are/is required. Claims 13, 16 and 19 are rejected because they depend on claim 10.
Claim 11 recites the limitation "the raw material initially loaded". There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the raw material initially loaded". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the raw material initially loaded". There is insufficient antecedent basis for this limitation in the claim.
The recited in claims 14-19 “The method for growing a single crystal… a suction apparatus…” constitutes an indefinite subject matter. While reciting “The method for growing a single crystal”, claims 14-19 also recites “a suction apparatus”. Therefore, Claims 14-19  embrace the apparatus and process limitations in the same claims, thus failing to clearly recite the boundaries sought for protection. Clarification and/or correction are/is required.
The term “high-purity” in claim 21 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scott Nichol (US 20090274607 A1, “Nichol”).
Regarding claim 8, Nichol (entire document) teaches a method for growing a single crystal according to a Czochralski method (CZ method), the method comprising a step of heating a first silicon crystals 114 (a silicon raw material) to provide (obtain) a first molten bath 120 (a melt) in a crucible (0057 and 0069-0076), forming a second silicon crystal 124 (a solidified portion) by solidifying a part of the first molten bath 120 (0057 and 0076-0078), removing the top part of the molten (at least a part of the melt) in a state where the solidified portion and the melt coexist (0076); heating (melting) the second silicon crystal 124 (the solidified portion) to provide (obtain) a second/third molten bath 130/134 (a melt) (0078-0085), forming (growing) a silicon ingot 144 from the third molten (melt) (0057 and 0084), the silicon ingot can be mono-crystalline silicon (single crystal) (0085). 
Nichol teaches forming the solidified portion as addressed above, but does not explicitly teach the solidified portion in a shape of layer. However it is well established that changes in shape or size do not patently distinguish the invention in the absence of persuasive evidence. MPEP § 2144.04 (IV).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol as applied to claim 8 above, and further in view of Turenne et al (US 20110044877 A1, “Turenne”).
Regarding claim 9, Nichol teaches the third step of removing the molten and the fourth step of obtaining a melt melting the solidified portion as addressed above, but does not explicitly teach adding a silicon raw material into the crucible after the third step and before the fourth step. However Turenne (entire document) teaches a process of purifying silicon, wherein a silicon material can be added in any step during the process (0089 and 0117). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Turenne in order to provide a method of purifying silicon used to generate higher quality products (Turenne 0013, 0089 and 0117).
Regarding claim 10, Nichol teaches the third step of removing the molten and the fourth step of obtaining a melt melting the solidified portion as addressed above, but does not explicitly teach adding a silicon raw material into the crucible after the third step and before the fourth step. However Turenne (entire document) teaches a process of purifying silicon, wherein a silicon material can be added in any step during the process (0089 and 0117). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Turenne in order to provide a method of purifying silicon used to generate higher quality products (Turenne 0013, 0089 and 0117).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol as applied to claim 8 above, and further in view of Ookubo et al (US 20110132142 A1, “Ookubo”).
Regarding claim 11, Nichol teaches the formation of the solidification portion in the second step and the raw material initially loaded in the first step as addressed above, but does not explicitly teach that the formation ratio of the solidified layer is 10% or more to 99% or less based on weight relative to the raw material initially loaded in the first step. However Ookubo (entire document) teaches a method of silicon purification, wherein the molten portion is from 20% to 40% of the entire body (including the molten and the solidification portion) (0100-0102), e.g., the solidification portion is from 60% to 80% of the entire body. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Ookubo in order to provide a method suitable for producing high-purity silicon and improving in productivity (Ookubo 0003 and 0149).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol /Turenne as applied to claims 9 and 10 above, and further in view of Ookubo et al (US 20110132142 A1, “Ookubo”).
Regarding claim 12, Nichol/Turenne teaches the formation of the solidification portion in the second step and the raw material initially loaded in the first step as addressed above, but does not explicitly teach that the formation ratio of the solidified layer is 10% or more to 99% or less based on weight relative to the raw material initially loaded in the first step. However Ookubo (entire document) teaches a method of silicon purification, wherein the molten portion is from 20% to 40% of the entire body (including the molten and the solidification portion) (0100-0102), e.g., the solidification portion is from 60% to 80% of the entire body. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/ Turenne per teachings of Ookubo in order to provide a method suitable for producing high-purity silicon and improving in productivity (Ookubo 0003 and 0149).
Regarding claim 13, Nichol/Turenne teaches the formation of the solidification portion in the second step and the raw material initially loaded in the first step as addressed above, but does not explicitly teach that the formation ratio of the solidified layer is 10% or more to 99% or less based on weight relative to the raw material initially loaded in the first step. However Ookubo (entire document) teaches a method of silicon purification, wherein the molten portion is from 20% to 40% of the entire body (including the molten and the solidification portion) (0100-0102), e.g., the solidification portion is from 60% to 80% of the entire body. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/ Turenne per teachings of Ookubo in order to provide a method suitable for producing high-purity silicon and improving in productivity (Ookubo 0003 and 0149).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol as applied to claim 8 above, and further in view of Yuichi et al (JP 2018070426 A, machine translation, “Yuichi”).
Regarding claim 14, Nichol teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol/Turenne as applied to claims 9 and 10 above, and further in view of Yuichi et al (JP 2018070426 A, machine translation, “Yuichi”).
Regarding claim 15, Nichol/Turenne teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/ Turenne per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 16, Nichol/Turenne teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/ Turenne per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol/ Ookubo as applied to claim 11 above, and further in view of Yuichi et al (JP 2018070426 A, machine translation, “Yuichi”).
Regarding claim 17, Nichol/Ookubo teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/Ookubo per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichol /Turenne/ Ookubo as applied to claims 12 and 13 above, and further in view of Yuichi et al (JP 2018070426 A, machine translation, “Yuichi”).
Regarding claim 18, Nichol/Turenne/Ookubo teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/Turenne/Ookubo per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 19, Nichol/Turenne/Ookubo teaches that in the third step, the melt of silicon is removed in the third step as addressed above, and further teaches that the separation of solid and liquid can be done by suction (0025), but does not explicitly teach using a suction apparatus equipped with a nozzle. However it is a known practice that a suction unit/apparatus equipped with nozzle is used for removing molten as taught by Yuichi (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol/Turenne/Ookubo per teachings of Yuichi in order to provide a suitable way to remove the molten of the raw material (Yuichi abstract). It is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol as applied to claim 8 above, and further in view of Edward P. Morris (US 20140123891 A1, “Morris”).
Regarding claim 20, Nichol teaches that the solidified portion is formed by solidifying a part of the melt in the second step (apparently having a formatting ratio) as addressed above, but does not explicitly teaches that the formation ratio of the solidified layer is detected by a change in melt level attributable to a difference in densities of solid and liquid. However Morris teaches a method of producing a crystalline material, wherein the amount of solidified presented in the partially solidified melt (formation ratio of the solidified layer) is detected by a change in melt level attributable to a difference in densities of solid and liquid (0022-0024 and 0026). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Morris in order to determine the amount of solidified material present in a partially solidified melt (Morris, abstract, 0022-0024 and 0026).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nichol as applied to claim 8 above, and further in view of Fujiwara et al (US 20050139148 A1, “Fujiwara”).
Regarding claim 20, Nichol teaches the silicon raw material as addressed above, but does not explicitly teach that a semiconductor-grade high-purity raw material is used as the silicon raw material. However Fujiwara teaches a method of purifying silicon, wherein a semiconductor-grade silicon was employed as a raw material (0023). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nichol per teachings of Fujiwara in order to provide suitable raw material for preparing silicon having purity of about 6N applied to a solar cell efficiently at a low cost (Fujiwara abstract and 0046). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714